PER CURIAM.
Appellants raise three issues and appel-lee/cross-appellant raises two issues from an order of the judge of industrial claims. After a careful examination of the briefs and the record in this case, we find the appellants have failed to demonstrate reversible error, and, accordingly, we affirm the order.
As to the cross-appeal, we find there is competent, substantial evidence to support the denial of nursing services to the appel-lee. However, we conclude the judge did err in finding the appellee was capable of returning to some work by October 1, 1978.
There is no evidence in the record to support the view that the appellee was able to return to work on October 1, 1978. It was not until November 17, 1978, that ap-pellee was released by his treating physician for light work. Moreover, he attempted to return to work on November 20, 1978, without success. Consequently, there is no competent, substantial evidence to support the finding that the claimant was capable of returning to work on October 1, 1978.
Therefore, the order is affirmed in part and reversed in part and remanded for further proceedings consistent with this opinion.
ERVIN, SHIVERS and SHAW, JJ., concur.